         Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 1 of 47 Page ID #:1



          1   GLENN L. BRIGGS (SBN 174497)
              EmaiJ:_gbriggs(a),kad_in_g_lxiggs.com
          2   THERESA A. KADING (SBN 211469)
              Email: tkading(a),kadingbnggs.com
          3   KADING BRIGGS LLJ>
              100 Spectrum Center Drive, Suite 800
          4   Irvine, California 92618
              Telephone: (949) 450-8040
          5   Facsimile: (949) 450-8033
          6   Attorneys for Defendant
              WELLS FARGO BANK, N.A.
          7
          8                       UNITED STATES DISTRICT COURT
          9          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
         10
         11   Ricardo Martin, individually and      CASE NO.:
              on behalf of all others similarly
         12   situated; and Guadalu2e Ramirez,      rRiverside County Superior Court Case No.:
              individually and on behalf of all     RIC 1904522]                 -
         13   others similarly situated,
         14                  Plaintiffs,            DEFENDANT WELLS FARGO BANK,
                                                    N.A.'S NOTICE OF REMOVAL OF
         15         vs.                             ACTION TO UNITED STATES
                                                    DISTRICT COURT PURSUANT TO 28
         16   Wells Fargo Bank, National            U.S.C. §§ 1332(d), 1441 AND 1446
              Association; and Does 1 through
         17   25,                                   Complaint Filed: August 30, 2019
         18                  Defendants.
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
449214                                                  1
                                                NOTICE OF REMOVAL
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 2 of 47 Page ID #:2



          1                                         TABLE OF CONTENTS
                                                                                                                   PAGE NO.
          2
          3   I.     THE STATE COURT ACTION ................................................................... 5
          4   II.    REMOVAL PURSUANT TO 28 U.S.C. SECTIONS 1332(d),
                     1441, AND 1446 ............................................................................................ 6
          5
                     A.       Diversity of Citizenship ....................................................................... 6
          6
                              1.       Plaintiffs are Citizens of California .......................................... 6
          7
                              2.       Wells Fargo Bank is a Citizen of South Dakota ....................... 7
          8
                     B.       The Putative Class Action Exceeds 100 Members .............................. 8
          9
                     C.       The Amount in Controversy Exceeds $5,000,000 .............................. 9
         10
              III.   PROCESS, PLEADINGS AND ORDERS ................................................. 11
         11

         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
449214                                                                 2
                                                            NOTICE OF REMOVAL
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 3 of 47 Page ID #:3



          1                                         TABLE OF AUTHORITIES
                                                                                                                      PAGE NO.
          2
              FEDERAL CASES
          3
          4   Abreg4ffp~ja 6·1r19t1;Cir~fooJ)~~.~~·.: .............................................................. 6
          5
          6
              Bush   v4fshp~fJi6ifs(9{hcCir. 2005) ....................... •· •·· •· •········ ······ ····· ······· ················ 6
              Chavez v. JPMorfan Chase & Co.,
          7        888 F.3d 4 3, 414-15 (9th Cir. 2018) ......................................................... 11
          8
              Dart Cf1;o;ecfsf!/ c~€i'Z{~~~.~~·.'. ~~·~·~·. ~.~~~.'..:~~~~'?: ........................... 8, 9
          9
              Fritsct99 ~¥J rssn(~h[-Sf/ 20ls) ~!.~.~!~~~~~ .~~.~~ ............................................. 11
                                                      0
         10

         11   Ibarra v. Manheim Investments, Inc.,
                    775 F.3d 1193 (9th Cir. 2015) ....................................................................... 9
         12
              Kaneter v. Warner-Lambert Co.,                                        .
         13        265 F.3d 853 (9th Cir. 2001) ..................................... ;................................... 6
         14   Kroske v. US. Bank,
                   432 F ,3d 976 (9th Cir. 2005) ......................................................................... 9
         15
              Lew v. Moss,
         16         797 F.2d 747 (9th Cir. 1986) ......................................................................... 6
         17   Lowdermilk v. US Bank Nat'! Ass 'n,
                   4 79 F .3d 994 (9th Cir. 2007) ....................................................................... 11
         18
              McKenna V. Wells Farso Bank, N.A.,
         19       693 F.3d 207 (1 Cir. 2012) ........................................................................... 8
         20   Rea v. Michaels Stores Inc.,
                     742 F.3d 1234 (9th Cir. 2014) ....................................................................... 9
         21
              Rodriguez v. AT & T Mobi{ity_ Serv. LLC,
         22         728 F.3d 975 (9th Cir. 2013) ............................................... :....................... 11
         23   Rouse v. Wachovia Mortgage, FSB,
                    747 F.3d 707 (9th Cir. 2014) ..................................................................... 7, 8
         24
              Theis Research, Inc. v. Brown & Bain,
         25         400 F.3d 659 (9th Cir. 2005) ......................................................................... 9
         26   Wachovia Bank v.· Schmidt,
                   546 U.S. 303 (2006).'.································ ................................................. 7, 8
         27
         28
449214                                                                    3
                                                              NOTICE OF REMOVAL
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 4 of 47 Page ID #:4



          1    STATUTES
          2    28 U.S.C. Section 1332(d) ................................................................................... 5, 6
          3    28 U.S.C. Section 1332(d)(2) .................................................................................. 11
          4    28 U.S.C. Section 1332(d)(2)(A) ............................................................................. 6
          5. 28 U.S.C. Section 1332(d)(2)(6) .............................................................................. 9
          6    28 U.S.C. Section 1332(d)(5)(B) ............................................................................. 8
          7    28 U.S.C. Section 1348 ........................................................................................ 7, 8
          8    28 U.S.C. Section 1441 .................................................................................. 5, 6, 11
          9    28 U.S.C. Section1441(a) ......................................................................................... 5
         10    28 U.S.C. Section 1446 ...................................................................................... 6, 11
         11    28 U.S.C. Section 1446(b) ...... .- ................................................................................ 5
         12    28 U.S.C. Section 1446(c)(2) ......................................................... ;......................... 2
         13    28 U.S.C. Section 1446(c)(2)(A) ....: ........................................................................ 9
         14    California Code of Civil Procedure Section 340 ................................................... 10
         15    Labor Code Section 226 ..................................................................................... 8, 10
         16    Labor Code Section 226(a) ...................... '. ................................................ ;............ 10
         17    Labor Code Section 226(a)(6) ................................................................................ 10
         18    Labor Code Section 226( e) .............................................................................. 10, 11
         19    Senate Report on CAF A, S. Rep. 109-14, at p. 42 (Feb. 28, 2005) ......................... 9
         20
         21
         22
         23
         24
         25
         26
         27
         28
449214                                                                    4
                                                               NOTICE OF REMOVAL
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 5 of 47 Page ID #:5



 1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
 2   .THE CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFFS AND THEIR
 3   ATTORNEYS OF RECORD:
 4

 5          PLEASE TAKE NOTICE THAT, based on the following allegations,
 6   Defendant Wells Fargo Bank, N.A. ("Wells Fargo Bank"), hereby removes the state
 7   court action described below.
 8
 9   I.     THE STATE COURT ACTION
10          On August 30, 2019, Plaintiffs Ricardo Martin and Guadalupe Ramirez
11   ("Plaintiffs") filed a class action complaint against Wells Fargo Bank in the
12   Superior Court of the State of California in and for the County of Riverside, 1
13   entitled Ricardo Martin, et al. v. Wells Fargo Bank, NA., as case number RIC
14   1904522. A true and correct copy of the Class Action Complaint ("Complaint") is
15   attached hereto as Exhibit A. A true and correct copy of the corresponding
16   Summons, filed on August 30, 2019, is attached hereto as Exhibit B.
17          Plaintiffs served Wells Fargo Bank with the Complaint and Summons by
18   personal service on September 16, 2019. A true and correct copy of Corporation -
19   Service Company's Notice of Service of Process, showing the date of service, is
20   attached hereto as Exhibit C. This Notice of Removal is filed within 30 days from
21   the date upon which Wells Fargo Bank was served and is within the time for
22   removal provided by law. See 28 U.S.C. § 1446(b).
23          This is a civil action of which this Court has original jurisdiction under 28
24   U.S.C. section 1332(d), and is one that may be removed to this Court by Wells
25   Fargo Bank pursuant to the provisions of 28 U.S.C. section 1441, in that it is a class
26   action in which Plaintiffs are citizens of a different state than Wells Fargo Bank, the
27
     1
       Venue is proper in this district, pursuant to 28 U.S.C. § 144l(a), because it encompasses
28   the county in which this action is pending.
                                                  5
                                          NOTICE OF REMOVAL
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 6 of 47 Page ID #:6



          1   putative class has more than 100 members, and the aggregate amount in controversy
          2   exceeds the sum of $5,000,000, exclusive of interest and costs.
          3   II.   REMOVAL PURSUANT TO 28 U.S.C. SECTIONS 1332(d), 1441, AND
          4         1446
          5         A.     Diversity of Citizenship
          6         Federal jurisdiction under the Class Action Fairness Act of 2005 ("CAFA")
          7   is established by showing that the parties satisfy, among other requirements,
          8   "minimaldiversity," i.e., that "any member of a class of plaintiffs is a citizen of a
          9   State different from any defendant;" 28 U.S.C. § 1332(d)(2)(A); Abrego Abrego v.
         10   The Dow Chemical Co., 443 F.3d 676, 680 (9th Cir. 2006) ("Section 1332(d) thus
         11   abandons the complete diversity rule for covered class actions") (citing Bush v.
         12   Cheaptickets, Inc., 425 F.3d 683, 684) (9th Cir. 2005) (noting that 28 U.S.C. §
         13   1332(d) requires only "minimal diversity")). As discussed below, minimal
         14   diversity is satisfied in this case because Plaintiffs are citizens of the State of
         15   California and Wells Fargo Bank is a citizen of the State of South Dakota.
         16                1.     Plaintiffs are Citizens of California
         17         For diversity purposes, citizenship of an individual is determined by the
         18   individual's domicile at the time that the lawsuit is filed. Lew v. Moss, 797 F.2d
         19   747, 749-50 (9th Cir. 1986). "A person's domicile is her permanent home, where
         20   she resides with the intention to remain or to which she intends to return." Kaneter
         21   v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). As the Ninth Circuit
         22   observed in Lew, determining an individual's domicile "involves a number of
         23   factors,"_ including current residence, place of employment, and other factors such
         24   as voting registration and voting practices, location of personal and real property,
         25   location of brokerage and bank accounts, location of spouse and family,
         26   membership in unions and other organizations, driver's license and automobile
         27   registration, and payment of taxes. Lew, 797 F.2d at 750 (emphases added).
         28
449214                                                     6
                                                  NOTICE OF REMOVAL
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 7 of 47 Page ID #:7



          1         Plaintiff Martin alleges in the Complaint that his employment occurred in
          2   Riverside County and that he is and remains "an individual and resident of
          3   Riverside County, California." See Exhibit A, ,r,r 1, 6. Plaintiff Ramirez alleges in
          4   the Complaint that she is a "an individual and resident of San Bernardino County,
          5   California." See Exhibit A, ,r 2.
          6         Given that Plaintiffs remain residents of California (even after the
          7   termination of their employment with Wells Fargo Bank), Plaintiffs have
          8   demonstrated an intent to remain in the State of California. Wells Fargo Bank is
          9   informed and believes that Plaintiffs were, and .still are, citizens of the State of
         10   California. Accordingly, for diversity purposes, Plaintiffs are citizens of California.
         11                2.     Wells Fargo Bank is a Citizen of South Dakota
         12         Wells Fargo Bank is a national banking association. The citizenship of a
         13   national banking association is governed by 28 U.S.C. section 1348, which states
         14   that national banking associations are "deemed citizens of the States in which they
         15   are respectively located." 28 U.S.C. § 1348 (emphasis added).
         16         Wells Fargo Bank's main office, according to its articles of association, is in
         17   Sioux Falls, South Dakota. Attached hereto as Exhibit Dis a true and correct copy
         18   of the Articles of Association for Wells Fargo Bank, as issued by the Office of the
         19   Comptroller of the Currency, Administrator of National Banks, reflecting that Wells
         20   Fargo Bank (at Article II, § 1). has its main office in Sioux Falls, South Dakota. 2
         21         The Ninth Circuit has unequivocally held that Wells Fargo Bank is a citizen
         22   only of South Dakota for diversity purposes. Rouse v. Wachovia Mortgage, FSB, 3
         23   747 F.3d 707, 709 (9th Cir. 2014) ("under 28 U.S.C. § 1348, a national bank is a
         24   citizen only of the state in which its main office is located') (emphasis added). In
         25   addition, the United States Supreme Court, after a thorough examination of the
         26
              2
         27     In the contemporaneously-filed Request for Judicial Notice, Wells Fargo Bank requests
              that the Court take judicial notice of Wells Fargo Bank's Articles of Association.
         28   3
                Wachovia Mortgage is now a division of Wells Fargo Bank. Rouse, 747 F.3d at 709.
449214                                                       7
                                                  NOTICE OF REMOVAL
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 8 of 47 Page ID #:8



          1   historical versions of Section 1348 and the existing case law, held that "a national
          2   bank, for § 1348 purposes, is a citizen of the state in which its main office, as set
          3   forth in its articles of incorporation, is located." Wachovia Bank v. Schmidt, 546
          4   U.S. 303, 307 (2006). Wells Fargo Bank's citizenship for diversity purposes,
          5   therefore, is South Dakota- and only South Dakota. Rouse, 747 F.3d at 715
          6   ("Accordingly, Wells Fargo is a citizen only of South Dakota, where its ~ain office
          7   is located"); see also McKenna v. Wells Fargo Bank, NA., 693 F.3d 207, 212 (1 st
          8   Cir. 2012) (Wells Fargo is a citizen of South Dakota for diversity purposes).
          9         Pursuant to this binding authQrity, Wells Fargo Bank is a citizen only of
         10   South Dakota. As Plaintiffs are citizens of California, CAFA's minimal diversity
         11   requirement is satisfied.
         12         B.       The Putative Class Action Exceeds 100 Members
         13         Federal jurisdiction under CAFA may be invoked where the number of
         14   putative class members exceeds 100. 28 U.S.C. § 1332(d)(5)(B); see also Dart
         15   Cherokee Basin Operating Co., LLC v. Owens ("Dart"), 135 S. Ct. 547, 552 (2014).
         16         Plaintiffs bring a putative class action alleging a claim for failure to provide
         17   compliant wage statements pursuant to California Labor Code Section 226 on
         18   behalf of the following class: "All non-exempt employees of Defendant who were
         19   paid "OverTimePay-Override,, [sic] wages within the one [sic] prior to the initiation
         20   of this action until the date that the class is certified (hereinafter "the Class Period,,
         21   [sic])." Exhibit A, ,r 8. Plaintiffs do not specify the number of putative class
         22   members.
         23         The number of putative class members ( current and former non-exempt team
         24   members who worked for Wells Fargo Bank, N.A. in California and were paid
         25   "OverTimePay-Override" in the one year prior to the filing of Plaintiffs'
         26   Complaint) exceeds 17,479 individuals, clearly meeting CAFA's 100-class-member
     27       requirement.
         28
449214                                                     8
                                                  NOTICE OF REMOVAL
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 9 of 47 Page ID #:9



          1          C.    The Amount in Controversy Exceeds $5,000,000
          2          For removal purposes under CAFA, the aggregate amount in controversy
          3   · must exceed $5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2)(6).
          4   Where the plaintiffs complaint makes a good-faith demand for monetary relief in a
          5   stated sum, that sum is deemed to be the amount in controversy. 28 U.S.C. §
          6    1446(c )(2). Where, as here, the complaint does not state the amount in controversy,
          7   the defendant's notice of removal may do so. Dart, 135 S. Ct. at 551 (citing 28
          8   U.S.C. § 1446(c)(2)(A)).
          9          As the U.S. Supreme Court held in Dart, the notice of removal need only
         10   plausibly allege the amount in controversy; the defendant's "short and plain"
         11   statement of the grounds for removal need not contain evidentiary submissions.
         12   Dart, 135 S. Ct. at 554. The Supreme Court also observed that "no antiremoval
         13   presumption attends cases invoking CAPA, which Congress enacted to facilitate
         14   adjudication of certain class actions filed in federal court." Id. Similarly, the Ninth
         15   Circuit has noted that "Congress intended CAFA to be interpreted expansively."
         16   Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (citing
         17   Senate Report on CAFA, S. Rep. 109-14, at p. 42 (Feb. 28, 2005), which counsels
         18   that if a federal court is "uncertain" about whether all matters in controversy exceed
         19   $5,000,000, "the court should err in favor of exercising jurisdiction over the case")
         20   ( emphasis added)).
         21         ·The "amount in controversy" is determined by the amount of damages that is
         22   the subject of the action. Kroske \v. US. Bank, 432 F.3d 976, 980 (9th Cir. 2005).
                     .




         23   In other words, it is "the amount involved in the underlying dispute." Theis
         24   Research, Inc. v. Brown & Bain, 400 F.3d 659, 664 (9th Cir. 2005); see also Rea v.
         25   Michaels Stores Inc., 742 F.3d 1234, 1237 (9th Cir. 2014) ("[T]he general rule is
         26   that 'the amount in controversy is determined from the pleadings as they exist at the
         27   time a petition for removal is filed.").
         28
449214                                                   9
                                                  NOTICE OF REMOVAL
    Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 10 of 47 Page ID #:10



          1            Plaintiffs assert a cause of action for failure to provide compliant wage
          2   statements under Labor Code Section 226. Specifically, Plaintiffs allege that
          3   "whenever 'OverTimePay-Override,, [sic] wages were paid," Wells Fargo "failed to
          4   identify the applicable pay period start and end dates ... in violation of Labor Code §
          5   226(a)(6)." Exhibit A,    ,r,r 15-19, 22.
          6            Through this claim, Plaintiffs seek "pursuant to Labor Code Section 226(e),
          7   ... fifty dollars ($50) for the initial violation of Labor Code Section 226(a) and one
          8   hundred dollars ($100) for each subsequent violation during the applicable
          9   limitations period ... plus their reasonable attorneys' fees and costs." Exhibit A, ,r
         10   24; see also Labor Code Section 226(e). A one-year statute of limitations applies to
         11   Plaintiffs' claim brought under Labor Code section 226(a). See, e.g., Elliot v.
         12   Spherion Pacific Work, LLC, 368 Fed. Appx. 761, 764 (9th Cir. 2010) ("Because
         13   [Plaintiff] is claiming penalties under section 226, [citations omitted], California's
         14   one-year statute of limitations bars this claim.") (citing to Cal. Code Civ. Proc. §
         15   340)).
         16            As indicated above, there are at least4 17,479 individuals who have worked
         17   for Wells Fargo Bank in a non-exempt position in California and have been paid
         18   "OverTimePay-Override" since August 30, 2018. These individuals have received
         19   at least 67,152 paychecks that include "OverTimePay-Override" pay. Assuming
         20   17,479 "initial violations" at $50.00 and 49,673 "subsequent violations" at $100.00
         21   (49,673 = 67,152 total "violations" minus 17,479 "initial violations") yields
         22   $5,841,250.00 [17,479 x $50.00 + 49,673 x $100.00 = $5,841,250]. 5 Thus, this
         23   cause of action puts in controversy more than the requisite $5 million for purposes
         24   of CAF A jurisdiction.
         25
              4
                These figures include individuals and paychecks through August 31, 2019. These
         26   figures have increased since August 31, 2019, and will continue to increase.
              5
         27     Wells Fargo Bank's demonstration that the amount in controversy exceeds the
              $5,000,000 minimum is not an admission of liability or concession that Plaintiffs are
         28   entitled to recover this (or any} amount.
449214                                                     10
                                                    NOTICE OF REMOVAL
    Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 11 of 47 Page ID #:11


                                                                                           ------- --   ---

          1          This amount in controversy does not even include attorneys' fees sought by
          2   Plaintiffs in connection with the alleged Labor Code violation. See Exhibit A, ,-r 24;
          3   Labor Code§ 226(e) (providing for the recovery of"reasonable attorneys' fees").
          4   "[T]he amount in controversy is determined by the complaint operative at the time
          5   of removal and encompasses all relief a court may grant on that complaint if the
          6   plaintiff is victorious." Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414-15
          7   (9th Cir. 2018) (emphasis added). "The phrases 'all relief and 'certain classes of
          8   damages' encompass all of the plaintiffs future recovery, not lost wages alone.
          9   Accordingly, Chavez's reasoning clearly applies to attorneys' fees." Fritsch v. Swift
         10   Transportation Co. ofArizona, LLC, 899 F.3d 785, 794-95 (9th Cir. 2018); see
         11   also, e.g., Lowdermilk v. US. Bank Nat'! Ass 'n, 479 F.3d 994, 1000 (9th Cir. 2007)
         12   (" [W]here the. underlying statute authorizes an award of attorneys' fees, either _with
         13   mandatory or discretionary language, such fees may be included in the amount in
         14   controversy."), overruled on other grounds as recognized by Rodriguez v. AT & T
         15   Mobility Serv. LLC, 728 F.3d 975, 976-77 (9th Cir. 2013).
         16          Given the foregoing, this Court has original jurisdiction over this action
         17   pursuant to 28 U.S.C. section 1332(d)(2), and removal is proper under 28 U.S.C.
         18   sections 1441 and 1446.
         19   III.   PROCESS, PLEADINGS AND ORDERS
         20          The following exhibits are attached to this Notice of Removal:
         21             • Attached as Exhibit A is a true and correct copy of the Complaint filed
         22                with the Superior Court of the State of California, County of Riverside
         23                on August 30, 2019 and copies of the Civil Case Cover Sheet and
         24                Certificate of Counsel also filed by Plaintiffs on August 30, 2019.
         25             • Attached hereto as Exhibit B is a true and correct copy of the
         26                Summons, filed with the Superior Court of the State of California,
         27                County of Riverside on August 30, 2019.       .
         28
449214                                                   11
                                                 NOTICE OF REMOVAL
    Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 12 of 47 Page ID #:12



          1             • Attached hereto as Exhibit C is a true and correct copy of Corporation
          2                 Service Company's Notice of Service of Process, showing that Wells
          3                 Fargo Bank was personally served on September 16, 2019.
          4             • Attached hereto as Exhibit D is a true and correct copy of the Articles
                                                                     I



          5                 of Association for Wells Fargo Bank, National Association, as issued
          6                 by the Office of the Comptroller of the Currency, Administrator of
          7                 National Banks.
          8             • Attached hereto as Exhibit Eis a copy of the Notice of Assignment to
          9                 Department and Case Management Conference issued by the Court on
         10                 August 30, 2019.
         11             • Attached hereto as Exhibit F is a true and correct copy of Wells Fargo
         12                 Bank's Answer to Plaintiffs' Complaint, filed on October 15, 2019.
         13          Wells Fargo Bank is informed and believes that Exhibits A, B, E, and F
         14   constitute all process, pleadings and orders filed and received by Wells Fargo Bank
         15   in this action.
         16          On this or the next business day, notice of this removal is being given to
         17   Plaintiffs and to the Clerk of the Riverside County Superior Court. Copies of these
         18   notices are attached hereto as Exhibits G and H, respectively.
         19          The proof of service of the Notice to Adverse Party of Removal will be filed
         20   with this Court immediately after the Superior Court filing is accomplished and the
         21   document is served.
         22
         23   DATED: October f ~, 2019            KADING BRIGGS LLP
         24
         25                                                                        DING
         26                                       Attorneys for Defendant
                                                  WELLS FARGO BANK, N.A.
         27
         28
449214                                                  12
                                                 NOTICE OF REMOVAL
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 13 of 47 Page ID #:13




                                                              EXHIBIT "A"




                  EXHIBIT "A"
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 14 of 47 Page ID #:14




      Jonathan M. Lebe (State Bar No. 284605)
      Jon@lebelaw.com                 ·    '
    2 Lebe Law, APLC
      777 S. Alameda Street,. Second Floor
    3 Los Angeles, CA 90021
        Telephone: (213) 358-7046
    4                                                                    AUS 3 0 2019
    S Attorney for Plaintiffs Ricardo Martin ~d µuadalupe Ramirez,        M. Criel
      Individually and on behalf of all others similarly situated
    6

    7

    8                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
    9                           FOR THE COUNTY OF RIVERSIDE
   10
   11 Ricardo Martin, individually and on behalf of
      a~l others similarly situated; and
                                                        CaseNo.:   12; (_ l~QL{-~2"Z.,
   12 Guadalupe    Ramirez, individually and on behal   CLASS ACTiON COMPLAINT FOR:
   13 of all others similarly situat~
                                                        1. Violation of Labor Code §226
              Plaintiffs,
   14
                    vs.
   15
      Wells Fargo B~ National Association; and
   16 Does 1 through 25,

   17         Defendants.
   18
   19
   20
   21

   22
   23
   24

   25
   26
   27

   28
                                                    I
                                       CLASS ACflON COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 15 of 47 Page ID #:15




        1                          PARTIES, JURISDICTION AND VENUE

        2          1.     Plaintiff Ricardo Martin is an individual and resident of Riverside County,

        3 California.     Plaintiff Martin was previously employed by Defendant Wells Fargo

        4 ("Defendant") as a Home Mortgage Consultant.

        5          2.     Plaintiff Guadalupe Ramirez is an individual and resident of San Bernardino

        6 County, California. Plaintiff Ramirez was employed by Defendant as a Collector. Plaintiff

        7 Martin and Plaintiff Ramirez shall collectively be referred to as "Plaintiffs."

        8          3.   · Defendant Wells Fargo Bank, National Association ("Defendant") are and

        9 were business entities, individuals, and partnerships, licensed to do business and actually

       10 doing business in the State of California.

       11          4.     Plaintiffs do not know the true names or capacities of the Defendants sued

       12 herein as Does 1 through 25, inclusive, and, for that reason, said Defendants are sued under

       13 such fictitious names. Plaintiffs are informed and believe, and based thereon, allege that each

       14 of said fictitious Defendants are and were responsible in some manner for the injuries
       15 complained ofherein. Plaintiffs will amend this Complaint to identify such fictitiously-named

       16 Defendants pursuant to Code of Civil Procedure section 474 once their identities become

       17 known.

       18          5.     The relief sought by Plaintiffs on behalf of themselves and the Class defined

       19 below exceeds the minimal jurisdictional limits of the Superior Court and will be established

      20 according to proof at trial. The Court has personal jurisdiction over each of the parties because

      21 they are either citizens of this State, doing business in this State or otherwise have minimum

      22 contacts with this State.

      23           6.     Venue is proper in this County because Plaintiff Martin is a resident of San

      24 Riverside, California and her employed occurred in that county.

      25           7.     Plaintiffs are informed and believe and, based thereon, allege that Defendants

       26 were at all times relevant hereto members of, and engaged in, a joint venture, partnership,

       27 association or common enterprise, and acting within the course and scope of, and in pursuance

       28 of, said joint venture, partnership, association or common enterprise. Furtpermore, Plaintiffs
                                                          2
                                             CLASS ACTION COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 16 of 47 Page ID #:16




       1 are informed and believe and, based thereon, allege that at all times relevant hereto Defendants

       2 conspired together in, aided and abetted, contributed to, and/or acted as agents or employees

       3 of each other with respect to, the commission of the acts complained of herein. Defendants

       4 are therefore jointly and severally liable for the injuries complained of herein.

       5                                       CLASS ALLEGATIONS

       6          8.       Plaintiffs bring this action pursuant to California Code of Civil Procedure

       7 Section 382 on behalf of herself and the Class described below. The Class is comprised of

       8 and defined as:

       9                  All    non-exempt       employees     of Defendant     who     were    paid

      10                   "OverTimePay-Override" wages within the one prior to the initiation

      11                   of this action until the date that the class is certified (hereinafter "the

      12                   Class period").

      13          9.       There exists a well-defmed community of interest among the Class, and the

      14 Class is readily ascertainable.

      15          10.     The members of the Class are so numerous that joinder of all members in a

      16 single action would not be feasible or practical, and the amount of individual damages is not

      17 large enough to make individual lawsuits by each class member practical or feasible. Plaintiffs

      18 are informed and believes and based ·upon such information and belief alleges that there are

      19 in excess of 50 members of the Class.

      20          11.    Plaintiffs' claims are typical of the claims of the rest of the Class, and Plaintiffs

      21 will fairly and adequately represent the interests of the Class.

      22          12.      Common issues of fact and/or law predominate in this action over any

      23 allegedly individual issues. Specifically, the following common questions of fact or law

      24 predominate and make this action superior to individual actions:

      25                          (i)        whether Plaintiffs and the rest of the Class are entitled to

      26 recover damages, penalties and other relief on the grounds that Defendants have used uniform

      27 policies and procedures that have consistently violated California labor laws and regulations

      28 and caused Plaintiffs and the rest of the Class to suffer the same or similar injuries; and
                                                            3
                                               CLASS ACTION COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 17 of 47 Page ID #:17




       1                         (ii)    whether Defendants failed to provide wage statements as.

       2 required by Labor Code section 226;

       3          13.     California labor laws under which Plaintiffs asserts the following causes of

       4 action on behalf of himself and the rest of the Class are broadly remedial in nature. These

       5 labor laws serve an important public interest in establishing minimum working conditions and

       6 standards in California. They furthermore protect employees from exploitation by employers

       7 who may seek to take advantage of their superior economic and bargaining power in setting

       8 onerous terms and conditions of employment. The class action mechanism is a particularly

       9 efficient and appropriate procedure to redress the injuries alleged herein. If each employee in

      10 the Class was required to file an individual action, Defendants would be able to use their

      11 superior financial and legal resources to gain an unfair advantage over each individual class

      12 member. Moreover, requiring each class member to pursue an individual action would also

      13 discourage the assertion of meritorious causes of action by employees who would likely be
                                                                           '.•


      14 disinclined to file such individual actions due to a justifiable fear of retaliation and damage to

      15 their careers at subsequent employment.

      16          14. ·   In addition, even if feasible, individual actions by each Class member would

      17 create a substantial risk (i) of inconsistent or varying adjudications with respect to the claims

      18 of each Class member against Defendants, that in tum could establish potentially incompatible

      19 standards of conduct for Defendants, and/or (ii) of adjudications with respect to individual

      20 Class members that would, as a practical matter, be dispositive of the interests of the other
                                                   "
      21 Class members. Furthermore, the claims of each individual Class member are not sufficiently

      22 large enough to make it economically feasible to bring each Class member's claims on an

      23 individual basis.

      24 Ill

      25 Ill

      26 Ill

      27 Ill

      28 Ill
                                                          4
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 18 of 47 Page ID #:18




       1                                  GENERAL ALLEGATIONS

       2          15.    Plaintiffs are informed and believe and, based thereon, alleges that during the

       3 Class Period, Defendants failed to provide accurate wage statements to Plaintiffs and the rest of

       4 the Class whenever "OverTimePay-Override" wages were paid.

       5          16.    Specifically, "OverTimePay-Override" wages are overtime wages and are

       6 calculated based on an applicable overtime hourly rate multiplied by the applicable overtime

       7 hours.

       8          17.    Defendant claims that such "OverTimePay-Override" wages are paid for wages

       9 earned in prior pay periods, and thus, they do not need to identify the applicable rate and hours

      10 used to calculate_ such wages as required by Labor Code § 226(a)(9).

      11          18.    In that regard, the corresponding wage statements failed to identify the

      12 applicable pay period start and end dates for such "OverTimePay-Override" wages, in violation

      13 of Labor Code§ 226(a)(6).

      14          19.    On information and belief, Plaintiffs alleges that Defendants applied the same

      15 policies described above to all other members of the proposed Class. As alleged below, these

      16 uniform policies, practices and procedures violated California's labor laws.

      17                                  FIRST CAUSE OF ACTION

      18                     FOR VIOLATIONS OF LABOR CODE SECTION 226

      19                                AGAINST ALL DEFENDANTS

      20          20. Plaintiffs re-allege and incorporate herein by this reference each of the allegations

      2 l set forth above.

      22          21. During the Class period, Labor Code Section 226(a) applied to Defendants'

      23 employment of Plaintiffs and the rest of the Class. At all times relevant hereto, Labor Code

      24 Section 226(a) required that employers.such as Defendants furnish to their employees, semi-

      25 monthly or at the time of each payment of wages, an accurate itemized statement in writing

      26 showing: "(6) the inclusive dates of the period for which the employee is paid .... "

      27          22. Plaintiffs are informed and believe and, based thereon, allege that during the Class

      28 Period Defendants knowingly and intentionally failed to provide such accurate itemized wage
                                                          5
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 19 of 47 Page ID #:19




       1 statements to Plaintiffs and the members of the Class whenever "OverTimePay-Override"

       2 wages were paid in violation of Labor Code§ 226(a)(6).

       3          23. Plaintiffs and the rest of the Class suffered injury as a result of Defendants' failure

       4 to comply with Labor Code Section 226(a).

       5          24. Accordingly, pursuant to Labor Code Section 226(e), Plaintiffs and each member

       6 of the Class are entitled to recoverfrom Defendants the greater of their actual damages or fifty

       7 dollars ($50) for the initial violation of Labor Code Section 226(a) and one hundred dollars

       8 ($100) for each subsequent violation during the applicable limitations period, up to a

       9 maximum of $4,000 per Class member or the then applicable legal rates at the time of

      10 adjudication, plus their reasonable attorneys' fees and costs.

      11                                              PRAYER
      12          WHEREFORE, Plaintiffs pray for judgment on behalf of themselves and the rest of

      13 the Class against all Defendants, as follows:

      14          ON THE FJRST CAUSE OF ACTION

      15          1.      For penalties under Labor Code Section 226(e) for the failure to provide

      16 accurate wage statements in accordance with Labor Code §226(a); and

      17          2.      For reasonable attorneys' fees and costs.

      18 Ill

      19 Ill

      20 Ill

      21 Ill

      22 Ill

      23 Ill

      24 Ill

      25 Ill

      26 Ill

      27 Ill

      28 Ill
                                                           6
                                             CLASS ACTION COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 20 of 47 Page ID #:20




        1         ON ALL CAUSES OF ACTION

       2          1.      For certification of the action as a class action;

       3          2.      For attorneys' fees and costs pursuant to Civil Procedure Section 1021.5, the

       4 "common fund" theory, the "substantial benefit" theory and/or any other applicable theory or

       5 doctrine; and,

       6          3.      For such further relief as the Court may deem appropriate.

       7
            DATED: August 26, 2019                        Lebe Law, APLC
       8

       9

      10                                                  By:~
                                                           JaM.Lebe
      11
                                                          Attorney for Plaintiffs Ricardo Martin and
      12                                                  Guadalupe Ramirez, individually and on behalf
                                                          of all others similarly situated
      13

      14

      15

       16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26
      27

      28
                                                           7
                                             CLASS ACTION COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 21 of 47 Page ID #:21




                                                                                    ·.-ORIGINAL
                                                                                                                         ••
   UPEHIOftCOUR'I" OF CALIFORNIA, COUN1V OF
       smm ADD!IESS: 4050 Main Street
      ll!M-lllGAIXJJ!BBII: 4050 Milin Street
                                                          Riverside
                                                                                                                             ~~
      CIIY AM!ZIPqcoE:    Riveniide, Ca. 92501                                                                                           AUG SO 2819
         BIWlCHNAMe        Rlverside-Hlstoric Cour1house                                                                                  M. _Criel
   CASE NAME: Rlcardc Martin, ei al v.- Welk Fargo Bank, National Association

      CIVIL CASE COVER SHEeT                                              Com_pfl!lll case OB9lgnatlon
  [!]  .Unffmlted  D Umlted                                          D
                                                                     Counter·               D
                                                                                          Ji>lnder
        (Amount                            (Amount
        demanded                           demanded le        Filed with first appeararic& by defendant                    .iuoo~
        excaeds'S25,000)                   $25,000 or IBS!)       (Cal. Rules of Court. rule 3.402).
                                              rtems 1-8 befow must be completed s~ instructions or,                          2.
 1. Check one ~ex below for the case type thal best desaibes this case:
     Auto T01't                                                   Conllac.t                                        Pl'O'llalonally Compla1: Civil LHleatfon
                                                                    D                                              (Col Rul1111- of COuit, n,leo 3°,400,,3,40:S)
    B      Auto (22)
           Uninsured rnotori.t (46)
    OtherPIIPDIWD (Pel'50nal lnJuryJl'r01111rty
                                                      _
                                                                •
                                                                ·   D
                                                                    D
                                                                        Bfeffll of col\ll'lldhYarranty (05)
                                                                        Rule3.740 collel;lioni; (09)
                                                                        Other coUeetlons (09)
                                                                                                                   tJ Anlltru&!l'rra011 regulstfon (03)
                                                                                                                  . D Con&1Rlctlon ditfecl (10)
    OamagelWrongM Death) Tort                                       D     lnsuranco c:ovemlile (18)                 D Mass tort (40)
    D   Asbestos (04)                                               D     OHier contract (3n                        D SecurllieS litlgat1on 1211,
    D     Pltlduct ~ (24)                             .Real Pn,pgrty      ·                                         0- EnvlramnentaUTmlctort(SO)
    D     Medlcalmelprac:llca (45)                                  0
                                                             Ern1nentd011131n/lnvel9e                               D ebova
                                                                                                                       lnstmlnce caverem, claims arl&lng from lhe
     D    Other Pl/PD/WO (23)                                condemnation (~41
                                                                                                                     .
                                                                                                                             listed p10v1111>nslly ccmplell case
                                                                                                                          types {41)              .
     Non-PUPOIWD {Othar) Tort               ·                       D
                                                             Wrongfulevlcllon (33)
     D    8u11lness tortlunfalrbll&lness prad!ca (07)               D
                                                             other real propeffY {26)                              Enforcema.nt of Judgment
                                                                                                                   D enf!iatment of)lldgment (ZO)
    B
    D
          ClvD rlghls (DB)
          oetarnatlcl\ (13)
           Fraud(16)
                                                       Ym@wful D81alnar
                                                      -LJ Coromen.lal(31) ·
                                                                    D     Rri!denllal(32l
                                                                                                                   M1sconan10US civil Camplslht ·
                                                                                                                   D RIC0(27)
                                                                    D                                               D
    B
    D
           lntelledual propecy (1 Bl
           Prafe&91onal 11egllgence (25)
          Otller q9fl"l'I/PDJWD ton (35)                            D
                                                                           OluGs (38)
                                                                    Judli:lal Review
                                                                          Asset l'orfelblra (05)
                                                                                                                          other complaint (not ,perJHsd above) (42)
                                                                                                                    Mlscotlanoous CMI Pelfflon
                                                                                                                    D    P.a1U18lllhlp and c:orpatate lilDVefnanoe {21)
     Empfoyment-'"                                                  D     Pe!ilon re: arbttratlon il'Wllrd (11)     D    ou-.er petition (llOf spaoltisrlslJovoJ 143)
     D    Wronglul llllmlnsUon (361                                 D     Wrll of mandate (02)
     [iJ    Oilier ;mployl'rlent (15)                                     Otllar udlclal review
l 2. This ca&e ~ ·x    is          Is not complex under nil a 3,400 of the California Ru!aa of Court. If the case Is compleX, maTIC the·
     fectors req4lring excepUonai'Judlcial management:                                                                                 ··
     a.  D    Large number of 11eparataly represented partl~s     cl.                     D
                                                                          Large number ofwilnesse&                                  '
      b. D    Extensive motion practice raising dHlicult or novel e.                      D
                                                                          CocrdlnaUon with related actions pending in one or more courts
     .        Issues that wiil be ~naumlng tc resolve                     In other countlas, states, or counllias, or In a fuderel murt
      c. [i] SubatantJal amount or doCtJrnentary evidence         f, ti] Subatential postjudgmentJudlclal BUpervlslori.
  3. Remedies scught (check ell that Bpply):                   a.rn
                                                      monetary b.                        D
                                                                          nonmonetsry; declaratory or mJunctlve relief                                     C.   D   punlllve
I 4. J\lumbarot.causes of action (specify): 1                         ·
  5. This case • [TI Is                D
                                  is nol e cJsss action suit.
  6. If tnere are any known related cases, file end serve a nctiee ofrelafea case. (Voll    uae.                   may
  Date: Aug,Jiti26,2019
                                      Jonathan M. Lebe
                                                           .                         N
    • Plaintiff must file this cover sheet with the first paper filed ln the adlon or proceeding (except small dalms cases or cases filed .
      under the Probate Code, Family Code, or Welfare ana Institutions Code). (Cal Rules of Court. rule 3.220.) Fallunt to 111a may result
      In eanctlons.                                                                                              ./
    • FUe this cover sheet In addition to eny cover sheet required by local court Nie.
    " If this caae 111 compleic under rule 3.400 et eaq. ofthe Callfcmla· Rulaa of Court. you mu&t &eNe a COP)' of this cover sheet on all
      ether par11es le the action orproceedln9.                                    .                      •
    • Unlesa this.la a-collectlons case under rule 3,740 or a ccmplex case. thl11 cover uheetwill be-used for atstlatlcal puiposes on~-••"'
  ~z.~u.a.                                                          CML CASE COVER SHEET                                       Col.

            ·-::::  I;)  W/    Ji•~ r-r-;"\
                                              l
           !tr-j-
              t ......"..',{   1
                                   •·.:?
                               ···1L•}
                                                  t


            ··' ··=·· --··. --
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 22 of 47 Page ID #:22




                                                  SUPERIOR COURT OF CALIFORNIA, COUNTY qE_R_LV..§_RSIDE
                                                                                                                             - - - - - · - - - - - · - +-·
 □       BANNING a, I E Rarnsey s: Bar.nm; CA 5222:l                              □   MURRIETA 3075HI   ,.,~,a
                                                                                                            ~D   s~ne ~226 Murrieta, CA 92563
 □       SLYTHE 285 N Srcaaway Si)'lhe CA 9222~                                   □   PALM SPRINGS 3255 I: Tanq111U: Caoyan Way Palm Spr,ngs, CA 92262
 0       HEMET 880 N Stale 51.. Her.ie1. CA 925-43                                0 RIVERSIDE 4050 Main SI Rl\ler&ida CA 112501
 □       MORENO VALLEY\3600 Heacock S: ·s1e 020!                                  □ 'TEMECULA 41002 CDul'lly Cenler Of. #100 Temecula. CA 92591
         Moreno Valley CA 92553
                                                                                                                                                                      Rl-030

 Jonathan M. Lebe (State Bar No. 284605)

                                                                                                                    ~ERi□
 Lebe Law, APLC
 777 S. Alameda Street, Second Floor Los Angeles, CA 90021
                    "ELE~ ..c~Elt::   (213} 358-7046        •~• •,w   ;o,~•••
                                                                                                                       coMc~roJiFO~OF RIVERSIDE
     ;;.....,., •:m•Ess ,o:i.,,,,..     jon@lebe1aw.com
         •••c;R._~.. •:l" ,.,,...,_     Ricardo Martin and Guadalupe Ramirez
                                                                                                                             AUG 3 0 2019
                                                                                              ----------                      M. Criel
                PLAINTl"FIPETITIONER           Ricardo Manin and Guadaiupe Ramirez


         DEFENOANTJRESPONOEN1                  Wells Fargo Bank. SA


                                                                       CERTIFICATE OF COUNSEL
 ..-•----•u ___ ,. •• ••• .__.,                    :_,, -
 The undersigned certifies that this matter should oe tned or heard in the court identified a~ove for the reasons
 specified below·

      Of            The action arose in the zip code ot                         ______ __ ....... ·-·.. -··--
                                                                                 !12555        .,




       ti           The action concerns real property located in the zip vode of:


       D            The Defendant resides 1n the zip code qf·




  For more 1nforrnation on where actions should be filed in the Riverside County Superior Courts! please refer
  to Local Rule , 0015 at www.riverside.courts.ca.gov.


  I certify {or declare) under penalty of perjury under the laws of the State of California that the foregoing is
  true and correct.



       Date                August 26; :!019




                    Jonatban M. Lebe                                                      ►
                                                                                                                  ~~
                                                                                              ·--·-· - -····---~-~<;,:;'--·
                                                                                                                   _J,,...J'-"
                                                                                                                           ..........- - - - - - - · , ·




                                                                                                                                                                  Pae1ar,
        tbnCWD._. ......
  Aao:o,.acr IC!!                                                         CERTIFlCATe OF COUNSEL
                                                                                                                                                            rQll'-"'t~-.-,~
                                                                                                                                    -~~O."""""'-':D~~;hra,,,'IQr... , ... ,-.::-._
  li~SI.N,..a,~
  ,-•o. q., ,.-
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 23 of 47 Page ID #:23




                                                              EXHIBIT "B"




                  EXHIBIT "B"
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 24 of 47 Page ID #:24




                                                                                                            ,.-· - - - - ·--·                         DUllil•tUU
                                             SUMMONS                                                                         R1il CWlll'IJ5EO#L'f                  I
                                                                                                                         {SOWPAIUI IISOIJEtA~
                                    (CITACION JUDICIAL)


                                                                                                                     · fuPERl~C~T O~FO~
                                                                                                                             COUNTY OF RIVERSIDE

  YOU ARE BEING SUED BY PLAINTIFF:                                                                                              AUG 3 0 2019
  (LO ESTA DEMANDANDO El. DENIANDANTEJ:
                                                                                                                                 M. Criel
     Ricardo Manin. individually and on behalf of all others similarly situated; and ,
     Guadalupe Ramirez. individually and on ~air of all orhers similarly situated

 : NOTICE! You have been sued. The court may Oecde against you wilhout your being heatd unless yau respond willlln 30 day&. Read the lnfonnatloll
 l ~low.                                                  .
     YDII hav~ 30 CALENDAR DAYS afterlhi!I summons and legal papers are served °" you to.file a written response al this court and nave a capy
 ; served an I.he plaln!lft'. A letter or phone i:aQwill no! protect y1111. Yourwrllten msponee mu&! be in proper legal form If you want the court totiearyour
 l  i:ase. There may be a court term tnal you can tiSS.for your resp!)IIM. You can fim2 these court forma and more information at the Califonua Court&
 l Online Self.Help Cen!Bi' (WWW,QJ!lltinfa.ca.govlse/ttlelp), your county law lfllra,y, or the courtnouse nearest you. If you cannot pay the filing fee, ask
 • the court dent for a fee waiver'°""· If you de nol file your response on time, you may rose lhe case by O'erault, and your wages, money, and property
 • may be tsken wilhout tunl'lei' warning from Ille court
        Then, are otner legal requirements. You may want lo can an al!omey 1lght 'iW/ay. tf you 1111 not kn0o11 an attorney, you may want to can an atlom!=Y
     referral l!el'Vloe. If you cannot affcmf an attGrney, iou may be eligible for free legal sel'llices f1om a nonprofil legal seNices prngl'llm. You can loc:ale
 • these nonprofit groups a) the California Legal Seivices Web site (www.tawfl11lpca/ifomia.orgj, the California Courts Online Self-Help Cen!Sr
 : (www,a:,urt/n(g,ca.gov/.ssllh11/p), or tt, contadmg your local c:ouit or co1.111ty bar assOdation. NOTE: The court hai. a stahilory rien lor waiVed fee& 3llll
 I CO$t$ OIi any sel!EITl!nt or arb~n awara o1 St0.000 or more In a civd case The com1's hen must be paid before lhe c:oun wlll dismiss the ca11e.
 i IAIIISCJI Lohan aemanaaao Si no ~ denrro de 30 dies, lil co,te pueds deadir en su contra sin escudlar :;U versidn. Lea fa infoonsti6n a

 I
 • conlitlusci6n.           .
        T,entt 3D OIAS DE CALENOARIO oespues·de que le enrreguen ests cilaci6n y papetes· /egales para p,eseniar una n,spuesta ,:,or esailo en esta
 , corte y baoer Qll8 se emregue uns copia al demandanle. Um, cet1B o um, l!amada re/efdnica no lo pmregen Su r&SPU6s:ltl poresatto Ilene QUII estar
                                                                            es
 . rm fonnato "1gs/ a:irrecto si dBssa qoo pro,:;,esen su CBSO !Ill la OOffe. posible que hays un formulario qur, usled puedB U3Bf' p11m su respuflslll
    Puede encontrar esto.s- fonnuranos de la oort& :J mas lll(OlJIIIICi6n en el Cenlro de Ayuda de ~ Coitas de callfomia rw-.sucorta.ca.govJ, an 18
    blbllol&CB de /eyell_d& su conct~ a en la OOltB QU9 le quede mis ceia1 Si no puede pagar la cuola de presenlscldn, pida al secralanode fa corle
 : que le d4 un rormulano de ex11nct6n dB pago de cuotas. s, no presenra su raspueste II liempo. puede perderel caso 1xi,•incumQ1/miilJIIO y la COlftl le          I
                                                                                                                                                                   I

 I  POtJm quilSr SI.I sue~. dinllro y bienes sin m;ts awerte~a.
       Hay olros requisilm /119S1a!I. Es tecomflndabJ9 ql/9 Oame a un abogsdo inmfldialllll!8tlle.. s, no coooce a un abogado, puede Hamar a un semciade
 • ~ a Bbogi,dos. Si no puuae pagar a Clll at,agado, es J)O$iblo que cumpla con fos ,equisilos par.i obtener seMCios frlflales gratuilos de un
    progn1111a de ss~lega/es sin 1fr>11s de litcto. PuedB enainl!'BI' estos gn,pos wi tinssda luao en el .sifio web rJe CB/lfamia Legal Sonrlces,
    (Www.lawllelpcalifomia,orgJ, en el cenllO lie Ayudi de las Codes do calilomia, (www.5UColtrl,ca.gov} a poni(Jlldose en oonl8clo coo Is CDlfe o el
  i t:olegio de sbogados /Qcales. AVISO: Por lay, la corf& ri&/1& dBiecho II ractemarlas CUJIBS y /OS coszo.s exenros por 1mpoflflr un gravamen SQbfe
     cuakWfer recupsracion de /110,000 6 mis c,a valor recibida medianrrtun acuerdo ci una C011C11sidn de aif1i/tBiB en un CBSD de deJBCho civil Tiene que
  J psgare/ gravsmen d9 Is CO/fa Bllles de c,ue la cert& pueda r:1Bs80hara1 ca.so




  The name, address. and telephone number of plaintiff's iitlorney, or plaintiff without an attorney, is:                       .             .
  {El nombm, la direccl6n y'e/ mimero de tel6fono de/ abogado de/ demandante, ode/ damendan/e qua no tiene abogada, esJ:


   DATE:
   (Fechs)             .
                                                                        Clerk, b-f
                                                                        (Sec,efario)
                                                                                                  /? " _. - Deputy
                                                                                               !-..~Jll-~-· (Adjunlo}·
                                                                                                                                           n ,
  (For proof of service of this su  ons, use Proof of Service of Summons {form POS 10).)
  (Para proeba ae entrega de e.sra citatldn use el fotmulario Proof of Service. or Summons. (POS-010)).
                                   NOTICE. TO THE PERSON SERVED: You are served
    JSEAl.1                        1. 0      as an individual defendant.
                                   2, ~ .ss 1he peraon euell unaer lne liclitlcus name of (specify):


                                        3    L     on behalf or (specify).
                                             1.m11er   D        CCP416.10(corporalion)                        r     1 COP 416.60 (minor)
                                                       U        CCP 418.20 (defund corporationj               =--     CCP 416,70 (conservalee)
                                                       c::::l   CCP 416.40 (associalion or partnership)       C        CCP 416.90 (authorized parson)
                                                       =3   other (specify/:
                                        4.   C     ti/ pe1$0nal delivery on (date):
                                                                      -----··
                                                                       SUMMONS
                                                                               -----                                                                     P!9!td1
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 25 of 47 Page ID #:25




                                                              EXHIBIT"C"


                                                                                 '

                                                                                 I
                                                                                 I
                                                                                 I




                 EXHIBIT "C"
 Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 26 of 47 Page ID #:26




                                                                                                                          null/ ALL
                                                                                                      Transmittal Number: 20397313
Notice of Service of Process                                                                             Date Processed: 09/17/2019

Primary Contact:            WF West - WF Bank
                            Corporation Service Company- Wilmington, DELAWARE
                            251 Little Falls Dr
                            Wilmington, DE 19808-1674

Entity:                                       Wells Fargo Bank, National Association
                                              Entity ID Number 2013649
Entity Served:                                Wells Fargo Bank, National Association
Title of Action:                              Ricardo Martin vs. Wells Fargo Bank, National Association
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Class Action
Court/Agency:                                 Riverside County Superior Court, CA
Case/Reference No:                            RIC1904522
Jurisdiction Served:                          Delaware
Date Served on CSC:                           09/16/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         Wells Fargo Bank, National Association
How Served:                                   Personal Service
Sender Information:                           Jonathan M. Lebe
                                              213-358-7046
Client Requested Information:                 Matter Management User Groups: [LITIGATION Employee]
                                              Routing Rules (CSC): R1603
                                              Classification: Standard

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (BBB) 690-2882      I   sop@cscglobal.com
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 27 of 47 Page ID #:27




                                                              EXHIBIT"D"




                  EXHIBIT "D"
          Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 28 of 47 Page ID #:28




    .('
            ()
                Comptroller of the Currency
              . Adminlstratpr of National Ba_nks

               Washington, DC ZD2t9




                                                                                        CERTIFIED ARTICLES OF ASSOCIATION

               I, John Walsh, Acting C,oinptroller of the Currency> do hereby certify that the
               document hereto attached is a true and correct copy-, :as recorded in the Office of
               the Comptroller of the Currency;. of the currently effective Articles of Association·
               for ,~·'Wells Fargo Bank, National Association," Sioux Falls, South Dakota (Charter
               No. 1).




                                                                                                                 IN TESTIMONY WHEREOF, today, March

                                                                                                                 27, 201J, I have hereunto subscribed my
                                                                                                                                                                i
                                                                                                                                                                I


/
                                 ·.                                                                              name and caused my _seal of office to be _
                                      , .,_· f;.· 1.)  I '"I" -·:•.,
                                                  i·, '"'·.ii l'). -- .
                               ./},\t-.                     l     'o'    I:   1 1,~;J1-:~,.-!~'
                              I, ... -,.                        ,.,.              \)        "'< '            ,
                               '...:_1,                 '                         ,'            I\•>\
                      t
                        ,l
                              iu.'             .                                            l    I   'l' \
                                                                                                                 affpc.ed to these presents at th~ U.S.·
                    r, . • i )I','11\njil!.1I •/1 ....
                    ' -:i,                          '\ ;)<' ,r
                                                       ;      ,
                                              1111
                 ,- ·,· l·\: ',.          < I '-'·                       '    ·;     ·\
                          ~
                              ~'
                              \~. -
                                           '
                                           •        /       I
                                                                . ' /'in'     I    J  --
                                                                    • I_"-)\ I•, ,•,' ' , if
                                                                                                                 D,1/partment of the Treasury, in the City of
                       •· ' f;'                         I, j      I)'.'\,,                      .. ·-I' /I
                       \.'<;;:,, . :· ·_•·. -\i\s:-~·.t· ·
                          '\ } j11,1,.,,,f,f,· \,,_ . y·
                                      .            . ,f,, '.t.          /1    I        .'   '
                                                                                                                 Washington, District of Columbia.




                                                                                                                  Acting Comptroller of the Currency
                                                                                                                                '                     .
      Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 29 of 47 Page ID #:29



            '~-



                                                        ARTICLES OF ASSOCIATION
                                                                        OF
._,                                         WELLS FARG:O BANK; NAJ'IONAL ASSOCIATION
;i_




                                                                                                               ;,:
                                                              ARTICLE I~ NAME

                          The title of this Association shall be Wells Fargo Banlc, National Association. The
                   Association may also use the abbreviation Wells Fargo Bank, N.A.

                                                            ;ARTICLE II~- OFFICES
                                .                                                      . .
                           r.       Main Office. The main office of this Association shall be in the City of Sioux Falls,
                County of Minnehaha, S~te of South Dakota. The Board.· of Directors shall have the power to
              · change the location of the Ji1!1lll office to any other place within the limits of the City of Sioux
                Falls, without the approval oftbe sh~:eholders but subj~to the approval of the Comptroller of
                the, Currency.

                    .      2. Branch bffi.ces. The Boru:d of D~tors shall ,have the power to establish or change
                  ·the location of any branch OJ' brfi?ches oftbis Associalioirto any other location, without the
                   approval of the shareholders bu.t subject to 1he approval of the Comptroller of the ~ncy.

                           3. Conduct 'of Business. The general business of the Association shall be cqnducted af·its .
                   roam office an4 i1s b~ches.                                                     ;c



                                                   ARTICLE III~ BOARI) OF DIRECTORS

                          i.. Number. The Board of Directors of this Association shall consist ofnot less than five
                   nor more than twenty~:five persons, the exact number,to be fixed and detennined :from:time 1.o
                   time by resolutfon of a ml\}ority of the full Board of Directors or by resolution of the shareholders
                   at ~y annu~ or special meeting thereof. .                                                       .

                        · 2. Qualification. Each director, during the full tenn of ¥.s or her directoi-ship, shall own
                    a minimum of$ l, 000 par value of stock of this Association or an-equivalent interef!t, as
                    detennbied by the Comptroller of the Currency, in any company which has control 1_1ver this
                  · Association within fu,emeaning of Section l of the Bai:ik Ho!ding Company Act of 1956..

                           3. V~cancj. Tue Board of-Directors, by ilie:vote ofa:n:iajoii.ty of the full Board, may,.
                   ·between annual meetings of shm:eholders, fill va.cancie.s created-bythe geatb.; incapacity or ···
       )'          resignation ofariy director and by the vote of a majority of the full Board may also, between
                    annual meetings of shareholders, increase 1he membership of the Board by not more than fom•
                   m~bers fUld by like. vote appoinfqualifi.ed persons to_ fill the vac~cies crelited-thereby; ·
                    provided, however, tbat'at no time shall there be more tlum twenty-five di;rectors of this.
                    Associa:tio~ and provided further, however, that not more than two members rriay be added to
 [;                the Board of Directors in 1.be ev~mt thm: the total nwnber of directors last elected by shareholders
                   was fifteen or less.                        .             ·        ·       .         ,_ .         ·   ·


...
- :
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 30 of 47 Page ID #:30


              ·,.
               '!'




                                                              .,
                             4. Appoh1tinent of Officers. The Board of Directors shall appoint one of its inembers
                     President" of this Association, who ~hall act as Chairman of the ;Board, tmless the Board appoints.
                     another director to act as Chainrum;, In the event the Bol!I'd ofDirectors shall appoint_ a President
                     and a Chairman; 1he Board shall designate wW.ch person shall act as the chief executive officer of
                     tbis Association. The Board of l)h·ecto1'S shall have the powe1'. to •appoint one or more Vice
                     Presidents and to appoint a Cashier and such other officers BJ.1d employees as may be required to
                     µansact-the ~iness ofthis Association. ·

                               5. Powers. The Board of Directors shall have the power to define the ~ties of the
                     · officers end employees oft]:tls Assoc~ation; to fix: the salaries to be paid to them; to dismiss· then1;
                       to require bonds from them and to fix the penalty thereof; to regulate the manner in which the
                       increase of the capititl off!rls Association shall be made; to m.anage and .administer the business
                       and •affairs of this Associ!l-tion; to make all Bylaws that'it may'-be lawful fo1· tl,_1em to make; and
                     _generally to do and perfonn all !3-C~ that it may be legal for a Board !{fDirector_s. to do                                         and
                       perform.

                                            ARTICLE IV~ MEETIN.GS OF SHAREHOLDERS

                             I . Annual Meeting. The annual meeting of the shareholders for the election of directm·s
                     and the trans~tion of whatever oth~r business may· 'be brought befoi:e said meeting shall be held .
      -~~-,          atJbe main office, or such other place as the·Board of Directors may designate, on the day of
                     each year specified therefor in the Bylaws, put ifno election is held on that day, it may be held on
                     any subsequen~ day according to the pro;visions 9flaw; and all elections shall be'held according
                     to such lawful :regulations as may be p~ri.~ by the Board of Directors'.

                            2.. ·special Meetings. The B~ard of Directors,                      the
                                                                               Chairman, the President, or any one or
                     more shareholders owning,- in the aggregate, not less 1han 25 percent of the stock of this                                                 ,•.
                     Association, may call a special meeting of shareholders at any time. "

                               3, Notice of Meetings. Unless otherwise.provided by the laws of the United ·States, a.
                      notice of.the'time, place, end pm.poiie of evexy,ennual 11Dd specialmee:ting_of the shareholders ·
                      shall be giye_n by first~class mail, poptage prepaid, mailed_ at least tell days prior to the date of
                     ~sucn ll!-eeting to each shareholder of ,record at bis or hel' address . as shown upon the books of this
                      Association.                                                                                 .

                             4 Written Consen~. Any action required or permitted-to pe taken at an a:nn~al or special
                     -meeting'ofthe shareholders of the Association may betaken without prior written notice and
,·                   _without any meeting if such action fa taken bywmtten action, confuinip_g a waivC?r of notice,
-t
                      signed by all of the shareholders entitled to vote on that acti.011.

                                                           ARTICLE V - CilITAL

                              1: Capitalization. The amount ofauthorized'capithl stock of this Association sha:11 be
                      $1,122,000,000; divided into 112.,ZOO,OOD-shares ofcomm.011 stock of the par value of Ten·
                      Dollars ($10.00) each; bufsfll;d capital stbck may be increased or decreased from tune to time, in
                      accordance with the. provisions of the laws ofthe United States.

                                                                                 - 2.-


                                                                   •• 0 - .. •."'•• ·•--,• •._ __:••••---. ~k•-.:~•.:.~•~~.:..:.:f:_:; •- •••:•~•• ....
          Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 31 of 47 Page ID #:31



               '•_ft




                                2. Voting Rights. Each holder of e<;>mn;ion. stock ofJbe Association shall be entitled to
                        vote on all matters, one vote for each share of common stock held by such holder. No holder of .
                        shares of the capital stock of any class of this Association shall have eny pre,-emptive or
                        preferential right of ~bscription to any shares of any class of stock of this Association, whether
                        now or hereafter auihorized, or to any obligi¢ions convertible into stock of this Association,
                        issued or sold, nor any right ofsubscrlption to any thereof.other than such; if any, as the Board of
                        Directors, in its discretion, may :from time to.i~e detenrrine ~d at such p,rice asJhe Board of
                        Directors may from time 1a time fix. ·                             ·

                                3. Debt Obligations. The Association, a1 any tip:le·and from time to time, may authorize
                        and fasue debt obligations, whether or nor subordinated, without fue,epproval of the shareholders.
                                                                     :!..                          •                                                                  '·




                                                         ARTICLE VI~ PERPETUAL EXISTENCE

                                        Toe·corporate existence ofthls Association sha11 continue until terminated ill'accordance
                        with the laws of the l).nite(tStates.                                               ·

                                                            ARTICLE VJl- lNDEMNIFJ,CATIO~

                         .    To the extent permitted by 12 CFR 7-~2014 and consistent with the requirements of 12
                        USC 182&(k) and the implementing 1-egulati~ns thereunder:                                 .

·-r.                            (a) Elimiriaticnt of Certain. Liability of Directors. A director of the Association shall not
                        be personally liable, to the Association or its shareholders for monetary damages for brt?ach of
                        fiduciary duty as a director, except for .liability (i) for any breach of the directors duty 6f loyalty
                        to the Associ!rtion or its shareholders, (ri) for acts or omitsions not in good faith or which involve
                        intentional misconduct or a knowing violation oflaw, (iii)under Section 174 of the Delaware
.J:., '                 General CoI]oration Law, or (iv) for any transaction fro~ which the director derived an improper
                        personal benefit.
."ft•·
                   .           (b)(1) Rigb,t,to Inden:w,ification. Each person who was or is made a party or is tbrea,tened . . ·
                              . .
                        to.be made a party to or is involved in any·actio11, suit or froceeding,...wlletp.er civil, criminal, · ··
                       · administrative.or investigative (hereinafter a 11proceeding'1), by reason of tl}e fact that be or,she, · ·
                          or a person of whom he or she i's the legal 1'epresentatl.ve,.is or was a director or offic~ of the
                         Association or is or was sei-ving at the ~quest of the Association as a director,_,officer, employee
                          or agent of another corporation· or of a partnership, Joint venture, trust or other enterprise,
                       . .including ,service with :respect to employee benefit plans, .whether the basis of su.ch,pmce~ng is
                          allegeg action o~ inaction in an official caplll?ity as a directc>r, officer, employe~t· or agent or in
                          any other capacity~while serving as a cllrector, officer, employee or agen\;,sli~ be indemnified
                          and held harmless by the Association to the fullest extent authorized by the Delaware General
                                                   as
                          Corporation Lawf the spme·exists or may hel'eafter be emended (but, in the..yase of any such :
                          emendmept~ only·to the ex:t.~that such aµiendment permits the Assoqia1ion to pmvide broader
                          indemnification ri.ghts than said law permitted the Association to provide prior to such
                       , amendment), !igainst'all expense, liability and loss (including attomeys' fees, judgments, fines,
                          BRISA excise taxes or penalties end l!lll0Unts paid or io ~e paid jn settlement) _reasonably
                          incurred or suffered by such PC!"S01l in connection therewith and sq.ch indemnification shall




                        :·,   -•-·::.                           ~r          •   . .•• ,.··   . -       .._ .. ----·, ~--·. -   ....... .,_ ~···· --
                                                                                                                                     -                _, -·· ~-·--   ..... --   •.•. ···- i'.- .:.•:·~:.:.;   ~   ~:
                  Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 32 of 47 Page ID #:32




             ,,
                            contintle as to a person who has ceas~ to be a director, officer, employee or agent and shall inure
                            to the benefit of his or her heirs, execrrtors and admfuistrators; provided, however, that the
   :r                        Association shall indemnify        any
                                                                 such person seeking indemnification in connection with a.
   J                         proceedmg (or part thereof) injtiated by such per$on only if such proceeding {or pert thereof) was
      '                       autholized by the Board of Di.rectors of the Association. The right to indemnification ·conferred
                             in°this paragraph (b) shall be a contract.right and shiµl include the light to be paid by t1,e      ·
                             Associati.op. the expenses incurred in defemling any such proceeding in advance ofits final
                             disposition; provided,,however, that, if the Delaware General Corporation Law requires, the
                             payment of'such expenses incu1Ted by a director of officer in his or her capacity -as a director or
                             officer (and not-'in any other capacity in which servic~ wes or is rendered .by such person while a
                             director or officer, including, with~ut llinita.tion, service to an employee benefit plan) in advance
                             of the final disposition of a ~'Oceedmg, shall be made only upon delivery to the Association of EU.
                             underiaking, by or on bel1.a).f of such director or officer, tci repay all amounts so advanced ifif
                             shall ultimately 1;ie determined that such director ofofficer is not entitled to be indemnified under
                           · this paragraph <(b) or otherwise. Tp.e Association may, by action of its Board of Di.J::ectors,
                             provide indemnification to employees and agents of the Association with the same scope and
                             effect BS the foregoing indemnification of directors end officers.

                                      (2) Non-Exclusivity of Rights. The right to indemnification and the paym,ent of
                            expellSes incurred in defending a proceeding in advance _oftts final disposition conferred in this
                            paragraph (b) shall not be exclusive of any other right which any person may have.or hereafter
                            acquir_e under any statute, provision of the Articles of Association, by-law, agreement, vote of
                            shareholders or disinterested directors or otherwise.
   ..
   >:                                (3) ,Insurance. The Association may mamtain hlSlll'BD.ce, at its expense, to protect itself
                            and any director, officer, employee or age11t of the Association or another corporation,
                            P!UUlersbip, joint venture, trust or other enterprise agaj.nst any such expense, liability oi- loss,
                            whether or not the Assocfatl.on would have the power to indemmfy such person against such
                            eKpense, liability or loss under the Delaware General Corporation Law. .

                                                                   ARTICLE VIlI ~ AMENDMENT

                                     These .Articles of Association may. be amended at any regular or special meeting of the
                             shareholders by the affirmative vote oftbe holders of a majority of the stock of~ Association,
                             unless the vote of the holders of a greater amount of stock is required by law, and in that case by
                           · the vote of holders of,such greater amount.               ·
 ·l.:-:_i.
.·.:.




                      ·>                                                                          ·-·:-.


                            S:\llUBDJ'Ol\ARTICLBS\WFil Alllc!cs (ClJRRENl).doo




                                                                                                                                     ;~
                                                                                                                                     ,._




                                                                                 .:.   :...-.'.
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 33 of 47 Page ID #:33




                                                              EXHIBIT "E"




                  EXHIBIT "E"
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 34 of 47 Page ID #:34




                             SUPERIOR COURT OF CALIFOR~IA, COUNTY OF RIVSRSIDE
                                                               4050. Main Street
                                                             Rlverskle, CA 925'01
                                                         www riverslde,courts.ca.gov

                                        NOTICE OF ASSIGNMENT TO DEPARtMENT
                                     AND CASE MANAGEMENT CONFERENCE (CRC 3.722)

       MARTIN VS WELLS FARGO Bl



                                                                       CASE NO. RIC1904522




    Tors case Is assigned to the Honorable Judge Sunshfne S Sykes In Department 06 for all purposes.
    Effective Aprll 30, 2019 this cillsewlll be re-ass!gnl!d to the honorable Sunshine Sykes In Department 06,

    The Case Management Conference Is scheduled for 10!29/19 at 8:30 in Department 06.

    Department 5 are located at 4050 Main St, Riverside, CA 92501.


    The plaintilf/cross.:complalnant shall seive a copy of this notice on an defendants/cross-del'endants who
    are named 0r added to the complaint and file proof of service.

    Any disqualification pursuant to CCP section 170.6 shall be filed In accordance with that section.

    Requests for accommodations can be made by submitting Judicial Council form MC-410 no fewer than
    five court-days before the hearing. See California Rules of Court, rule 1.100.



                                                         CERTIFICATE OF MAILING

    I certify that I am currently employed by the Supert0r Court of California, County of Riverside, and that I
    am not a party to this action or proceeding. In my capacity, I am famlDar with the practices and
    procedures used in connection with the mailing of correspondence. Such corr~pondence Is deposited
    in the outgc;,lng mall of the Superior Court Outgoing mall is delivered to and maile4 by the United States
    Postal Service, postage prepaid, the same day In the ordinary course of business. 1 certify that I served
    a copy of"the foregoing NOTICE on this date, by depositing said copy as stated above.




  Date: 08/30/19
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 35 of 47 Page ID #:35




                                                              EXHIBIT "F"




                  EXHIBIT "F"
  Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 36 of 47 Page ID #:36

          ,/
         1    GLE~N L. BRIGGS (SBN 174497)
              Email: gbriggs(a2kadingbriggs.com
         2    THE~SA A. KADING (SBN 211469)
              Email: tkading@kadingbriggs.com                                      fFD[L~[Q)
         3    KADING BRIGGS LLP                                                SUPERIOR COURT OF CALIFORNIA
                                                                                   COUNTY OF RIVERSIDE
              100 Spectrum Center Drive, Suite 800
         4    Irvine, California 92618
              TeleJ?hone: (949) 450-8040
                                                                                    OCT 1 5 2019
         5    Facsimile: (949) 450-8033
                                                                                   A. Hernandez
         6     Attorneys for Defendant
               WELLS FARGO BANK, N.A.
         7
          8
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
          9
                                                 COUNTY OF RIVERSIDE
         10
         11
               Ricardo Martin, individually and on          CASE NO. RIC1904522
         12    behalf of all others similarly situated; ·
               and Guadalupe Ramirez, individually          Assigned for all purposes to
         13    and on behalf of all others similarly        Judge Sunshine S. Sykes, Department 6             •
               situated,
         14                                                 ANSWER OF DEFENDANT WELLS
                                  Plaintiffs,               FARGO BANK, N.A. TO PLAINTIFFS'
         15                                                 CLASS ACTION COMPLAINT
                      vs.
         16
               Wells Fargo Bank, National                   Complaint filed:        August 30, 2019
         17    Association; and Does 1 through 25,

         18                       Defendants.

         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
449416
                                ANSWER OF DEFENDANT TO PLAINTIFFS' CLASS ACTION COMPLAINT
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 37 of 47 Page ID #:37



           1    GLENNL. BRIGGS (SBN 174497)
                Email: gbriggs(mkadingbriggs.com
           2    THERESA A. KADING (SBN 211469)
                Email: tkading@kadingbriggs.com
           3    KADING BRIGGS LLP
                100 Spectrum Center Drive, Suite 800
           4    Irvine, California 92618
                Telephone: (949) 450-8040
           5    Facsimile: (949) 450-8033
           6.   Attorneys for Defendant
                WELLS FARGO BANK, N.A.
           7
           8
                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
           9
                                                  COUNTY OF RIVERSIDE
          10
          11
                Ricardo Martin, individually and on          CASE NO. RIC1904522
          12    behalf of all others similarly situated;·
                and Guadalupe Ramirez, individually          Assigned for all purposes to
          13    and on behalf of all others similarly        Judge Sunshine S. Sykes, Department 6   •
                situated,
          14                                                 ANSWER OF DEFENDANT WELLS
                                  Plaintiffs,                FARGO BANK, N.A. TO PLAINTIFFS'
          15                                                 CLASS ACTION COMPLAINT
                       vs.
          16
                Wells Fargo Bank, National                   Complaint filed:     August 30, 2019
          17    Association; and Does 1 through 25,

          18                      Defendants.

          19
          20
          21
          22
          23
          24
          25
         . 26
          27
          28
449416
                                 ANSWER OF DEFENDAl\lT TO PLAINTIFFS' CLASS ACTION COMPLAINT
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 38 of 47 Page ID #:38



          1.          Defendant Wells Fargo Bank, N.A. (hereinafter; "Defendant"), for itself and no
          2    other defendant, answers the unverified Class Action Complaint ("Complaint") of ·
          3    Plaintiffs Ricardo Martin and Guadalupe Ramirez (hereinafter, "Plaintiffs") as follows:
          4
          5                                              . ANSWER·

          6           The Complaint being unverified and pursuant to California Code of Civil
          7    Procedure Section 43 l.30(d), Defendant denies generally and specifically each and every
          8    allegation in the Complaint. Defendant further denies, generally and specifically, that
          9    Plaintiffs are entitled to the relief requested, or that Plaintiffs have· been or   will be
         10    damaged in any sum, or at all, by reason of any act or omission on the part of Defendant,

         11    or any of its past or present agents, representatives, or employees, acting in the course and
         12    scope of their employment.

         13
         14                                 FIRST AFFIRMATIVE DEFENSE
         15           1.       The Complaint, and each and every purported cause of action contained
         16    therein, fails to state facts sufficient to constitute a cause of action.

         17
         18                               SECOND AFFIRMATIVE DEFENSE
         19           2.      The Complaint, and each and every purported cause of action contained
         20    therein, is barred in whole or in part by the applicable statute of limitations, including but
         21    not limited to California Code of Civil Procedure Sections 337, 338, 339, 340, and 343.
         22
         23
         24
         25
         26
         27
         28
449416                                                         1
                                ANSWER OF DEFENDANT TO PLAINTIFFS' CLASS ACTION COMPLAINT
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 39 of 47 Page ID #:39



          1                              THIRD AFFmMATIVE DEFENSE
          2          3.     The Complaint, and each and every purported cause of action contained
          3   therein, is not proper for treatment as a class action because, among other reasons: (a)
          4   Plaintiffs are inadequate representatives of the purported class; (b) Plaintiffs cannot
          5   establish commonality of claims; (c) Plaintiffs cannot establish typicality of claims; and
          6   (d) the individualized nature of Plaintiffs' claims makes class treatment inappropriate.
          7
          8                             FOURTH AFFIRMATIVE DEFENSE
          9          4.     The Complaint, and each and every purported cause of action contained
         10   therein, is barred in whole or in part by the doctrine of unclean hands.
         11
         12                              FIFTH AFFIRMATIVE DEFENSE
         13          5.     The Complaint,.and each and every purported cause of action contained
         14   therein, is barred in whole or in part by the doctrine of waiver.
         15
         16                              SIXTH AFFIRMATIVE DEFENSE
         17          6.     The Complaint, and each and every purported cause of action contained
         18   therein, is barred in whole or in part by the doctrine of estoppel.
         19
     · 20                               SEVENTH AFFIRMATIVE DEFENSE
         21          7.     The Complaint, and each and every purported cause of action contained
         22   therein, is barred to the extent Plaintiffs and those similarly situated, if any, consented to
         23   any alleged activity or conduct.
         24
         25                             EIGHTH AFFIRMATIVE DEFENSE
         26          8.     To the extent Plaintiffs and/or those similarly situated, if any, have entered
         27   into a release encompassing causes of action alleged in the Complaint, their claims are
         28   barred by that release.
449416                                                       2 .
                               ANSWER OF DEFENDANT TO PLAINTIFFS' CLASS ACTION COMPLAINT
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 40 of 47 Page ID #:40



          1                              NINTH AFFIRMATIVE DEFENSE

         2           9.     Although Defendant denies that it has conirn.itted or has responsibility for
         3    any act that could support the recovery of civil penalties in this lawsuit, if and to the
         4    extent any such act or responsibility is found, recovery of civil penalties against
         5    Defendant is unconstitutional under numerous provisions of the United States Constitution

         6    and the California Constitution, including the excessive fines clause of the Eighth

         7    Amendment, the due process clauses of the Fifth Amendment and Section 1 of the

          8   Fourteenth Amendment, the self-incrimination clause of the Fifth Amendment, and other

         9    provisions of the United States Constitution, and the excessive fines clause of Section 17
         10   of Article I, the due process clause of Section 7 of Article I, the self-incrimination clause ·

         11   of Section 15 of Article I, and other provisions of the California Constitution.
         12
         13                              TENTH AFFIRMATIVE DEFENSE
         14          10.    The Court has no jurisdiction over the subject matter of the Complaint, or
         15   parts thereof, because Plaintiffs have fa1led to exhaust their administrative remedies.
         16
         17                           ELEVENTH AFFIRMATIVE DEFENSE

         18          11.    Plaintiffs' claim for penalties for purportedly providing them with non-
         19   compliant wage statementsjs barred insofar as Defendant's conduct, as alleged in the .
         20   Complaint, was neither knowing nor intentional.
         21
         22                            TWELFTH AFFIRMATIVE DEFENSE
         23          12.          Plaintiffs' Complaint is barred in whole or in part by the doctrines of
         24   res judicata and/or collateral estoppel.
         25
         26                          THIRTEENTH AFFIRMATIVE DEFENSE
         27          13.     Certain members of the putative class are barred, in whole or in part, from
         28   becoming a member of any purported class because of their agreement with Defendant to
449416                                                      3
                               ANSWER OF DEFENDANT TO PLAJJ\TTJFFS' CLASS ACTION COMPLAJNT
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 41 of 47 Page ID #:41



          1   resolve through individual arbitration all disputes arising out of their employment with
          2   Defendant

          3

          4                      · FOURTEENTH AFFIRMATIVE DEFENSE
          5          14.    Defendant reserves the right to assert additional affirmative defenses as

          6   discovery proceeds and it becomes aware of additional facts and circumstances that

          7   provide the basis for additional affinnative defenses.

          8

          9          WHEREFORE, Defendant prays for judgment as follows:
         10

         11          1.     That Plaintiffs take nothing by reason of their Complaint;

         12

         13          2.     That the Complaint herein be dismissed in its entirety with prejudice, and
         14   that judgment be entered for Defendant and against Plaintiffs;

         15

         16          3.     That Defendant be awarded its reasonable costs and attorneys' fees; and
         17

         18          4.     For such other and further relief as the Court deems just and proper.

         19
              DATED: October 15, 2019               KADING BRIGGS LLP
         20
                                                    GLENN L. BRIGGS
         21                                         THERESA A. KADING

         22

         23                                         By:   ----'-~-JllAt--'--_/f'_·\---+----
                                                              THERESA A/                 G
         24                                         Attorneys for Defendant
                                                    WELLS FARGO BANK, N.A.
         25

         26

         27
         28
449416                                                     4
                              ANSWER OF DEFENDANT TO PLAINTIFFS' CLASS ACTION COMPLAINT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 42 of 47 Page ID #:42




                                                              EXHIBIT "G"




                 EXHIBIT "G"
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 43 of 47 Page ID #:43




          1   GLENN L. BRIGGS (SBN 174497)
              Email: gbriggs~kadingbriggs.com      ·
          2   THERESA A. KADING (SBN 211469)
              Email: tkading~kadingbriggs.com
          3   KADING BRIGGS LLP.
              100 Spectrum Center Drive, Suite 800
          4   Irvine, California 92618
              Telephone: (949) 450-8040
         .5   Facsimile: (949) 450-8033
          6   Attorneys for Defendant
              WELLS FARGO BANK, N.A.
          7
          8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
          9                                    COUNTY OF RIVERSIDE
         10
         11   Ricardo Martin, individually and on        CASE NO. RIC1904522
              behalf of all others similarly situated;
         12   and Guadalupe Ramirez, individually        Assigned for all purposes to
              and on behalf of all others similarly      Judge Sunshine S. Sykes, Department 6
         13   situated,
                                                         NOTICE TO ADVERSE PARTY OF
         14                     Plaintiffs,              REMOVAL OF CML ACTION TO
                                                         UNITED STATES DISTRICT COURT
         15          vs.                                 PURSUANT TO 28 U.S.C. §§ l332(d),
                                                         1441, AND 1446
         16     Wells Fargo Bank, National.
              . Association; and Does 1 through 25,
         17
                                Defendants.
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
449422                                                    1
                                 NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 44 of 47 Page ID #:44




             1   TO PLAINTIFFS AND THEIR ATTORNEY OF RECORD:
          2
             3          PLEASE TAKE NOTICE THAT a Notice of Removal of this action was filed in
          4      the United States District Court for the Central District of California on October 15, 2019.
             5   A copy of said Notice of Removal and supporting exhibits are attached to this Notice and
             6   are served and filed herewith.
             7

             8
             9   DATED: October 14, 2019                   KADING BRIGGS LLP
                                                           GLENN L. BRIGGS
         10                                                THERESA A. KADING
         11

         12
                                                                              .KADING
         13
                                                           Attorneys for Defe ant
         14                                                WELLS FARGO BANK, N.A.

         15
         16

         17
         18

         19
         20
         21
         22
         23
         I

         24
         25
         26
         27

449422
         28
                                                              2
                                    NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 45 of 47 Page ID #:45




                                                              EXHIBIT "H"




                 EXHIBIT "H"
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 46 of 47 Page ID #:46



          1   GLENN L. BRIGGS (SBN 174497)
              Email: gbriggs(mkadingbriggs.com
          2   THERESA A. KADING (SBN 211469)
              Email: tkading(mkadingbriggs.com
          3   KADING BRIGGS LLP
              100 Spectrum Center Drive, Suite 800
          4   Irvine, California 92618
              Telephone: (949) 450-8040
          5   Facsrmile: (949) 450-8033

          6   Attorneys for Defendant
              WELLS FARGO BANK, N.A.
          7

          8                    SUPERIOR COURT OF THE STATE OF CALJFORNIA

          9                                    COUNTY OF RIVERSIDE

         10
         11   Ricardo Martin, individually and on        CASE NO. RIC1904522
              behalf of all others similarly situated;                                            I
         12   and Guadalupe Ramirez, individually        Assigned for all purposes to            -1

              and on behalf of all others similarly      Judge Sunshine S. Sykes, Department 6
         13   situated,
                                                         NOTICE TO STATE COURT OF
         14                     Plaintiffs,              REMOVAL OF CIVIL ACTION TO
                                                         UNITED STATES DISTRICT COURT
         15          vs.                                 PURSUANT TO 28 U.S.C. §§ 1332(d),
                                                         1441, AND 1446
         16   Wells Fargo Bank, National
              Association; and Does 1 through 25,
         17
                                Defendants.
         18

         19

         20

         21
         22
         23

         24

         25

         26

         27

         28
449421                                                    1
                                 NOTICE TO STATE COURT OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 5:19-cv-01969-JAK-KK Document 1 Filed 10/15/19 Page 47 of 47 Page ID #:47




          1    TO THE CLERK OF THE SUPERIOR COURT FOR THE COUNTY OF RIVERSIDE:

          2
          3           Attached hereto as Exhibit "l" is a true and correct copy of the Notice to Adverse
          4    Party of Removal of this action to the United States District Court for the Central District
          5    of California. The original Notice of Removal of Civil Action to the United States
          6    District Court was filed with the Unite_d States District Court for the Central District of
          7    California with the attached exhibits on October 15, 2019.
          8           The filing of said Notice of Removal effects the removal of the above-entitled
          9    actionfrom this Court.

         10
         11    DATED: October 14, 2019                    KADING BRIGGS LLP
                                                          GLENN L. BRIGGS
         12                                               THERESA A. KADING
         13
         14                                               By: Jh,{/(,t/'
                                                                THERESA A.       ING
         15
                                                          Attorneys for Defendan
         16                                               WELLS FARGO BANK, N.A.

         17
         18
         19
         20
         21
         22
         23'
         24
         25
         26
         27

449421
         28
                                                             2
                                  NOTICE TO STATE COURT OF REMOVAL OF ACTION TO FEDERAL COURT
